Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Status of Claims
Claim 1-10 are pending.
Claim 1-10 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6,8,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opsenica et al. (US-PG-PUB 2018/0310238 A1) hereinafter Opsenica, in view of Harada et. al (US-PG-PUB 2010/0330957 A1) hereinafter Harada and in view of Jacobson et al. (US-PG-PUB 2019/0098436 A1).


    PNG
    media_image1.png
    910
    773
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    910
    773
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    910
    773
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    910
    773
    media_image4.png
    Greyscale


As to claim 1.  Opsenica teaches a virtual network system (Opsenica fig. 5 a network having multiple slices i.e. a virtual network system) comprising:
a first physical network in which a plurality of virtual networks are constructed (Opsenica fig. 5 MVNO-1 a physical network having multiple slice i.e. virtual network);
a base station (Opsenica [0042 a base station and fig. 5 an eNB see also [0059]), that provides a communication service using a mobile communication service provided by a mobile network operator to a user terminal (Opsenica [0042 a base station and [0043] a user equipment attaching to a mobile communication network and [0045] a MVNO which is a mobile virtual network operator);
a first device that authenticates (Opsenica [0044] an AAA node and fig. 1 a DRA able to make authentication and first device can be a radius server or a DRA or any other entity able to identity management function and [0047] an authentication access point  and the first device is described in the PG-PUB [0063] as either radius server or DRA)  the user terminal to access to the first physical network using the mobile communication service provided by the Mobile Virtual Network Operator (Opsenica [0044] an AAA node making authentication of a Ue accessing a slice via a mobile network operator i.e. a physical network);
a second device (Opsenica [0050] a backend anchoring gateway interfacing the virtual network and [0063] after authentication a Ue being provided with an application anchoring point i.e., second device and [0064] and see also fig. 1 PGW and SGW interfacing LTE base station and second devices is described in applicant specification as a P-GW or authentication server see PG-PUB [0063])  that (Opsenica [0045]-[0050] a eNB via which attach request is made and upon successful authentication Ue accessing a slice i.e. a first virtual network via a MVNO i.e. a second virtual network part of a physical network and [0065] upon successful authentication a network slice anchoring point through which all traffic take place is being provide to Ue [0072] once authentication is successful an anchoring application running on the Ue anchors the Ue to a network slice part of the first network); and
a device that sets information related to the user terminal to the first device and the second device (Opsenica [0055] GUID of Ue which is information of Ue being mapped or stored i.e. set in a DB2 and fig. 4 DB2 in connection/communication with network operator see also [0070] identity of Ue being obtain from MVNO by access point and applicant PG_PUB discloses the “setting” in  [0037] via storage [0076] [0078 however it is not shown how the “setting” is implemented and [0087] NFV).
Opsenica does not expressly teach a base station of a Mobile Virtual Network Operator,
However Harada teaches a base station of a Mobile Virtual Network Operator (Harada fig.2, 20 a MVNO base station),
Thus, it would have been obvious to a person of ordinary before the effective filling date of the application to combine the teaching of Harada and the teaching of Jacobson to use a MVNO base station in order to provide access to VLAN of a virtual network. Because Harada teaches allowing the MVNO network to customize (Harada [0006]). 
The combination of Opsenica and Harada does not expressly teach a second physical network that connects the first physical network and the base station of the Mobile Virtual Network Operator, a third device
a second physical network that connects the first physical network and the base station of the Mobile Virtual Network Operator (Jacobson fig.1, 140 a carrier cloud which connect the base station to the first network) a third device (Jacobson [0035] network configuration engine assigning network address for authenticated devices so that they can access resources located in the MVNO via a gateway see [0057] [0058] and third device is described in PG-PUB [0065] as a management device).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Jacobson and the combined teaching of Opsenica and Harada to use a network engine configuration in order to configure slice. Because Jacobson teaches a method of securely authenticating devices for accessing virtual network (Jacobson [0006]). 

As to claim 3 The combination of Opsenica, Harada and Jacobson teaches all the limitations of parent claim 1
	Opsenica teaches wherein the third device notifies information in a Subscriber Identity Module (SIM) card of the user terminal to a gateway in the base station in the Mobile Virtual Network Operator having an access point name designated by the user terminal (Opsenica [0039] authentication being done using SIM see also [0071]), in (Opsenica [0055] GUID of Ue which is information of Ue being mapped or stored i.e. set in a DB2 and fig. 4 DB2 in connection/communication with network operator see also [0070] identity of Ue being obtain from MVNO by access point and applicant PG_PUB discloses the “setting” in [0076] [0078 however it is not shown how the “setting” is implemented).

As to claim 6.Opsenica teaches  a management device (fig. 1  a MME connected to an  eNB) arranged in a virtual network system (Opsenica fig. 5 a network having multiple slices i.e. a virtual network system)  that includes: a first physical network in which a plurality of virtual networks are constructed(Opsenica fig. 5 MVNO-1 a physical network having multiple slice i.e. virtual network and  ); a base station (Opsenica [0042 a base station and fig. 5 an eNB see also [0059]),  that provides a communication service using a mobile communication service provided by a mobile network operator to a user terminal(Opsenica [0042 a base station and [0043] a user equipment attaching to a mobile communication network and [0045] a MVNO which is a mobile virtual network operator); 
wherein information related to the user terminal to access to the first physical network using a mobile communication service provided by the Mobile Virtual Network Operator is set to a first device and a second device(Opsenica [0055] GUID of Ue which is information of Ue being mapped or stored i.e. set in a DB2 and fig. 4 DB2 in connection/communication with network operator see also [0070] identity of Ue being obtain from MVNO by access point and applicant PG_PUB discloses the “setting” in  [0037] via storage [0076] [0078 however it is not shown how the “setting” is implemented)., the first device authenticates the user terminal(Opsenica [0044] an AAA node and see also DRA which does authentication)  the second device (Opsenica [0050] a backend anchoring gateway interfacing the virtual network and [0063] after authentication a Ue being provided with an application anchoring point i.e., second device and [0064] and see also fig. 1 PGW and SGW interfacing LTE base station)  authorizes access by the user terminal succeeded in the authentication to a first virtual network in the first physical network according to the authentication result via a second virtual network constructed in the second physical network(Opsenica [0045]-[0048] a eNB via which attach request is made and upon successful authentication Ue accessing a slice i.e. a first virtual network via a MVNO i.e. a second virtual network part of a physical network and [0065] upon successful authentication a network slice anchoring point through which all traffic take place is being provide to Ue [0072] once authentication is successful an anchoring application running on the Ue anchors the Ue to a network slice part of the first network);
Opsenica does not expressly teach a base station of a Mobile Virtual Network Operator,
However Harada teaches a base station of a Mobile Virtual Network Operator (Harada fig.2, 20 a MVNO base station),
Thus, it would have been obvious to a person of ordinary before the effective filling date of the application to combine the teaching of Harada and the teaching of Jacobson to use a MVNO base station in order to provide access to VLAN of a virtual network. Because Harada teaches allowing the MVNO network to customize (Harada [0006]). 
The combination of Opsenica and Harada does not expressly teach a second physical network that connects the first physical network and the base station of the Mobile Virtual Network Operator, 
a second physical network that connects the first physical network and the base station of the Mobile Virtual Network Operator (Jacobson fig.1, 140 a carrier cloud which connect the base station to the first network) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Jacobson and the combined teaching of Opsenica and Harada to use a network engine configuration in order to configure slice. Because Jacobson teaches a method of securely authenticating devices for accessing virtual network (Jacobson [0006]). 

As to claim 8. The combination of Opsenica, Harada and Jacobson teaches all the limitations of parent claim 6
	Opsenica teaches wherein the third device notifies information in a Subscriber Identity Module (SIM) card of the user terminal to a gateway in the base station in the Mobile Virtual Network Operator having an access point name designated by the user terminal (Opsenica [0039] authentication being done using SIM see also [0071]), in addition to the configuration for setting information related to the user terminal to the first device and the second device(Opsenica [0055] GUID of Ue which is information of Ue being mapped or stored i.e. set in a DB2 and fig. 4 DB2 in connection/communication with network operator see also [0070] identity of Ue being obtain from MVNO by access point and applicant PG_PUB discloses the “setting” in [0076] [0078 however it is not shown how the “setting” is implemented).

As to claim 10. Opsenica teaches a management method of a virtual network Opsenica fig. 5 a network having multiple slices i.e. a virtual network system which works according to a method)  comprising:
by a management device of a virtual network system,
setting information about a user terminal to a first device and a second device(Opsenica [0055] GUID of Ue which is information of Ue being mapped or stored i.e. set in a DB2 and fig. 4 DB2 in connection/communication with network operator see also [0070] identity of Ue being obtain from MVNO by access point and applicant PG_PUB discloses the “setting” in  [0037] via storage [0076] [0078 however it is not shown how the “setting” is implemented), the first device authenticating (Opsenica [0044] an AAA node and see also DRA which does authentication)  the user terminal to access to a first physical network using the mobile communication service provided by the Mobile Virtual Network Operator(Opsenica [0044] an AAA node and see also DRA which does authentication of a Ue accessing a slice via a mobile network operator i.e. a physical network); the second device authorizing the user terminal that succeeded in the authentication to access to a first virtual network in the first physical network according to the authentication result via a second virtual network constructed in the second physical network(Opsenica [0045]-[0048] a eNB via which attach request is made and upon successful authentication Ue accessing a slice i.e. a first virtual network via a MVNO i.e. a second virtual network part of a physical network and [0065] upon successful authentication a network slice anchoring point through which all traffic take place is being provide to Ue [0072] once authentication is successful an anchoring application running on the Ue anchors the Ue to a network slice part of the first network);,
wherein the virtual network system includes: the first physical network in which a plurality of virtual networks are constructed(Opsenica fig. 5 MVNO-1 a physical network having multiple slice i.e. virtual network ); a base station(Opsenica [0042 a base station and fig. 5 an eNB see also [0059]),  of the Mobile Virtual Network Operator that provides a communication service using the mobile communication service provided by a mobile network operator to the user terminal(Opsenica [0042 a base station and [0043] a user equipment attaching to a mobile communication network and [0045] a MVNO which is a mobile virtual network operator); 
Opsenica does not expressly teach a base station of a Mobile Virtual Network Operator,
However Harada teaches a base station of a Mobile Virtual Network Operator (Harada fig.2, 20 a MVNO base station),
Thus, it would have been obvious to a person of ordinary before the effective filling date of the application to combine the teaching of Harada and the teaching of Jacobson to use a MVNO base station in order to provide access to VLAN of a virtual network. Because Harada teaches allowing the MVNO network to customize authentication function thus securing or efficiently controlling access to the system (Harada [0006]). 
 Opsenica and Harada does not expressly teach a second physical network that connects the first physical network and the base station of the Mobile Virtual Network Operator, 
a second physical network that connects the first physical network and the base station of the Mobile Virtual Network Operator (Jacobson fig.1, 140 a carrier cloud which connect the base station to the first network) 
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Jacobson and the combined teaching of Opsenica and Harada to use a network engine configuration in order to configure slice. Because Jacobson teaches a method of securely authenticating devices for accessing virtual network (Jacobson [0006]). 

Claim 2, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opsenica et al. (US-PG-PUB 2018/0310238 A1) hereinafter Opsenica, in view of Harada et. al (US-PG-PUB 2010/0330957 A1) hereinafter Harada and in view of Jacobson et al. (US-PG-PUB 2019/0098436 A1) and in view of Cardona-Gonzalez et al. (US-PG-PUB 2016/0088092 A1) hereinafter Cardona.

As to claim 2. The combination of Opsenica, Harada and Jacobson teaches all the limitation of parent claim 1,
The combination of Opsenica, Harada and Jacobson does not further comprising a fourth device that constructs the second virtual network related to the first virtual network of the first physical network in the second physical network 
(Cardona [0040] a system i.e. navy creating or building SDN i.e. virtual network).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Cardona and the combined teaching of Opsenica, Harada and Jacobson to use a device that construct a virtual network. Because Cardona teaches a method of providing computational power as a system in order to provide services in an efficient way (Cardona [0001]).

As to claim 7. The combination of Opsenica, Harada and Jacobson teaches all the limitation of parent claim 6,
The combination of Opsenica, Harada and Jacobson does not teach further comprising a fourth device that constructs the second virtual network related to the first virtual network of the first physical network in the second physical network 
However Cardona from a similar field of endeavor teaches further comprising a fourth device that constructs the second virtual network related to the first virtual network of the first physical network in the second physical network(Cardona [0040] a system i.e. navy creating or building SDN i.e. virtual network).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Cardona and the combined teaching of Opsenica, Harada and Jacobson to use a device that construct a (Cardona [0001]).

Claim 4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Opsenica et al. (US-PG-PUB 2018/0310238 A1) hereinafter Opsenica, in view of Harada et. al (US-PG-PUB 2010/0330957 A1) hereinafter Harada and in view of Jacobson et al. (US-PG-PUB 2019/0098436 A1) and in view Zeng et al. (US-PG-PUB 2018/0376414 A1) hereinafter Zeng.

As to claim 4. The combination of Opsenica, Harada and Jacobson teaches all the limitation of parent claim 1, 
The combination of Opsenica, Harada and Jacobson does not teach further comprising a network management terminal that receives a content to set to the third device from a network manager
However Zeng from a similar field of endeavor teaches further comprising a network management terminal that receives a content to set to the third device from a network manager (Zeng [0180] a slice controller receiving status information i.e. control information of a slice).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Zeng and the combined teaching of Opsenica, Harada and Jacobson to set a content to a third device. Because Zeng teaches a method of providing or customized service based on rate, coverage, capacity, security ect. (Zeng [0005]).

Claim 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Opsenica et al. (US-PG-PUB 2018/0310238 A1) hereinafter Opsenica, in view of Harada et. al. (US-PG-PUB 2010/0330957 A1) hereinafter Harada and in view of Jacobson et al. (US-PG-PUB 2019/0098436 A1) and in view of Cardona-Gonzalez et al. (US-PG-PUB 2016/0088092 A1) hereinafter Cardona and in view of Haddad et al. (US-PG-PUB 2017/0155724 A1) hereinafter Haddad.

As to claim 5. The combination of Opsenica, Harada and Jacobson teaches all the limitation of parent claim 1, 
The combination of Opsenica, Harada and Jacobson does not teach further comprising a virtualization server that provides a virtual network function for each virtual network
However Cardona from a similar field of endeavor teaches further comprising a virtualization server that provides a virtual network function for each virtual network (Cardona [0040] a system i.e. nfv creating or building SDN i.e. virtual network)
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Cardona and the combined teaching of Opsenica, Harada and Jacobson to use a device that construct a virtual network. Because Cardona teaches a method of providing computational power as a system in order to provide services in an efficient way (Cardona [0001]).
 
However Haddad from a similar field of endeavor teaches wherein the virtual network function can be booted from the network management terminal or the user terminal via a predetermined orchestration device ( Haddad [0026] VNF being booted scale up or down based on status and fast instantiation of VNF allowing scaling or down capacity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Haddad and the combined teaching of Opsenica, Harada, Jacobson and Cardona to use a management terminal in order to scale up or down virtual network function. Because Haddad teaches a method of instantiating service on demand in a virtual network by an hypervisor (Haddad [0006]). 

As to claim 9. The combination of Opsenica, Harada and Jacobson teaches all the limitation of parent claim 8, 
The combination of Opsenica, Harada and Jacobson does not teach further comprising a virtualization server that provides a virtual network function for each virtual network
However Cardona from a similar field of endeavor teaches further comprising a virtualization server that provides a virtual network function for each virtual network (Cardona [0040] a system i.e. nfv creating or building SDN i.e. virtual network)
(Cardona [0001]).
The combination of Opsenica, Harada, Jacobson and Cardona does not teach wherein the virtual network function can be booted from the network management terminal or the user terminal via a predetermined orchestration device 
However Haddad from a similar field of endeavor teaches wherein the virtual network function can be booted from the network management terminal or the user terminal via a predetermined orchestration device ( Haddad [0026] VNF being booted scale up or down based on status and fast instantiation of VNF allowing scaling or down capacity).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Haddad and the combined teaching of Opsenica, Harada, Jacobson and Cardona to use a management terminal in order to scale up or down virtual network function. Because Haddad teaches a method of instantiating service on demand in a virtual network by an hypervisor (Haddad [0006]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Yoda et al. (2017/0264592 A1) Methods and system for secure network service.
Senarath et al. (US-PG-PUB 2016/0352734 A1) admission of an individual session in a network.
Ericksson et al. (US-PG-PUB 2019/0037398 A1) enabling roaming to a visiting communication network of a wireless terminal belonging to a home communication network.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.P/Examiner, Art Unit 2412                                                                                                                                                                                                        

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412